406 N.W.2d 365 (1987)
In the Matter of the ESTATE OF Soren SORENSEN A.K.A. Soren M. Sorensen, Deceased.
Greg BAEHM, Todd Baehm, Charles Baehm and Roland Baehm, Jr., Claimants and Appellants,
v.
FIRST WESTERN BANK, Personal Representative of the Estate of Soren Sorenson, Deceased, Appellee.
Civ. No. 11403.
Supreme Court of North Dakota.
May 28, 1987.
Teevens, Johnson, Montgomery, Minot, for claimants and appellants; argued by Kent L. Johnson.
McGee, Hankla, Backes & Wheeler, Minot, for appellee; argued by Richard H. McGee.
LEVINE, Justice.
This is a consolidated appeal from orders denying the claims of Greg Baehm, Todd Baehm, Charles Baehm and Roland Baehm, Jr., against the Estate of Soren Sorensen in a supervised probate proceeding. Because the requirements of Rule 54(b), North Dakota Rules of Civil Procedure, have not been met, we dismiss the appeal.
Under North Dakota Century Code § 30.1-02-06.1 [U.P.C. 1-308], the right to appellate review of probate orders is governed by the rules applicable to appeals to the Supreme Court in equity cases from the district court. Section 28-27-02, NDCC, specifies which orders are appealable to this Court. Once jurisdiction is established under § 28-27-02, NDCC, Rule 54(b)'s separate requirements must also be met, if applicable. Gillan v. Saffell, 395 N.W.2d 148, 149 (N.D.1986). Parties in probate cases bear the duty of requesting a Rule 54(b) order or certification if they seek an appeal. First Trust Co. of North Dakota v. Conway, 345 N.W.2d 838, 842 (N.D.1984). We find no Rule 54(b) certification in the record as required and accordingly dismiss the appeal.
ERICKSTAD, C.J., and VANDE WALLE, GIERKE, and MESCHKE, JJ., concur.